UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2281


KIRK D. MATELYAN,

                Plaintiff - Appellant,

          v.

SAGE DINING SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-02626-PJM)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Kirk D. Matelyan, Appellant Pro Se. Ryan Keith Bautz, Gregory
Lee VanGeison, ANDERSON, COE & KING, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kirk D. Matelyan seeks to appeal the district court’s

orders     resolving       various   discovery      matters,      granting    summary

judgment to the defendant, and denying his Fed. R. Civ. P. 60(b)

motion.     We dismiss for lack of jurisdiction Matelyan’s appeal

of   the   discovery        orders   and   the      grant   of    summary    judgment

because the notice of appeal was not timely filed.                          We affirm

the denial of Matelyan’s Rule 60(b) motion.

                Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order granting summary judgment

was entered on the docket on August 24, 2012.                        The notice of

appeal was filed on October 15, 2012.                   Because Matelyan failed

to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal to the

extent     it    challenges    the    grant    of    summary     judgment    and    the

district court’s preceding orders.

                Further,   although    Matelyan      timely      appealed    from   the

order denying his Fed. R. Civ. P. 60(b) motion, we find no error

                                           2
in its denial and affirm.      We grant Matelyan leave to proceed in

forma pauperis and deny his motion seeking leave to file a Fed.

R. Civ. P. 60(a) motion.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                    3